          Case 2:20-mj-01136-DUTY Document 1 Filed 03/12/20 Page 1 of 7 Page ID #:1

AO 91 (Rev. 11/11) Criminal Complaint ,


                                     UNITED STATES DISTRICT
                                                                                 CLERK, U.S. DISTRICT COURT
                                                      for the
                                                                                      ~ 12 2020
                                           Central District of California
                                                                               CENTRALDISTRICT OF CALIFORNIA
 United States of America

                   ~.                                                          pRIGI~~L
                                                                 Case No.
 HILTON HOPKINSON,

                   Defendant.
                                                                            2~~1~0~136
                                          CRIMINAL COMPLAINT

        I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

On a date no earlier than on or about June 29, 2010, and no later than on or about September 2, 2010, in the

County of Los Angeles in the Central District of California, the defendant violated:

          Code Section                                          Offense Description

          18 U.S.C. § 1073                                      Unlawful Flight to Avoid Prosecution

        This criminal complaint is based on these facts: Please see attached affidavit.

        O Continued on the attached sheet.
            c., ~._
 .:;~         ~~                 ~
                                                                             Complainant's signature .
 ...~        ~            _' J
 ~~.J      N            ~~
          ~. :. .; i                                                  Dustin B. Drace, Special Agent, FBI
          ~. ...      f                                                       Printed name and title
Sworn to t ore=r ~and signed in my presence.
             ..     _._
Date:      ~'             a~ afv a~
 City and state: Los Angeles, California                        Hon. John E. McDermott, U:S. Magistrate Judge
                                                                              Printed name and title



AUSA: Brian R. Faerstein x3819
 Case 2:20-mj-01136-DUTY Document 1 Filed 03/12/20 Page 2 of 7 Page ID #:2




                                AFFIDAVIT

     I, DUSTIN B. DRACE, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT

     1.     This affidavit is made in support of a criminal

complaint and arrest warrant for defendant HILTON HOPKINSON

(~~HOPKINSON") for Unlawful Flight to Avoid Prosecution, in

violation of Title 18, United States Code, Section 1.073.

     2.     The information contained herein is based on my

participation in this investigation and my training and

experience,- as well as my conversations with other law

enforcement officers and my review of various law enforcement

documents. . This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.      Unless specifically indicated.

otherwise, all conversations and statements described in- this

affidavit are related in substance and in part only.

               II. BACKGROUND OF AGENT DUSTIN B. DRACE

     3.     I am a Special Agent with the Federal Bureau of

Investigation ("FBI") assigned to the Los Angeles Field Office

and have been so employed for over two years.        Prior to being

assigned to the Los Angeles Field Office, I received

approximately 21 weeks of full-time, formalized education and

training at the FBI Agent Training Academy in Quantico,

Virginia.   This training included but was not limited to

conducting fugitive investigation, drug identification,


                                    1
 Case 2:20-mj-01136-DUTY Document 1 Filed 03/12/20 Page 3 of 7 Page ID #:3




detection,. interdiction, and money laundering techniques.          I

have also received on-the-job training from Special Agents of

the FBI who have significant investigative .experience and are

recognized experts in their respective fields of investigation.

I have been a member of the FBI Joint Terrorism Task Force

("JTTF") for approximately one year.       In that capacity, I

investigate National Security matters, International Terrorism,

and Domestic Terrorism.

     4.    I have assisted with fugitive investigations with the

joint FBI/Los Angeles Police Department Fugitive Task Force for

over one year.    In that capacity, I have participated in

numerous fugitive investigations, and have personally

participated in approximately one dozen fugitive arrests.

     5.   Based upon my .training and experience with the FBI as

well as conversations that I have had with other, more

experienced agents and law enforcement officers who specialize

in fugitive investigations, I am familiar with the methods

utilized by fugitives to avoid detection and capture by law

enforcement.   I have also spoken. with federal agents and other

law enforcement officers about their experiences and the results

of their investigations and interviews.       Through my

conversations with these agents and other law enforcement

officers, coupled with my investigation of National Security

subjects attempting to evade detection by law enforcement, I am

knowledgeable in the methods and modes of fugitives to include

the techniques, tactics and procedures they employ to avoid

arrest.


                                    2
 Case 2:20-mj-01136-DUTY Document 1 Filed 03/12/20 Page 4 of 7 Page ID #:4




                  III. STATEMENT OF PROBABLE CAUSE

      6.    Based on my discussions with other law enforcement

officers and my review of law enforcement reports, including an

October 31, 2011 Los Angeles Police Department (~~LAPD") report,

I have learned the following facts:

      7.    On or about June 29, 2010, the LAPD believes that

HILTON HOPKINSON (~~HOPKINSON") and his girlfriend Jessica Pinion

("Pinion") shot and killed David Juarez ("Juarez").

Specifically, according to the LAPD, Juarez was shot and killed

while driving his car with three passengers southbound on Saint

Andrews Place towards a ~~T" intersection at Santa Monica

Boulevard in Los Angeles, California.       From their investigation,

the LAPD was able to identify HOPKINSON as the sYiooter and

determine HOPKINSON shot Juarez because Juarez was a rival gang

member.    After shooting Juarez, HOPKINSON ran back to a waiting

gray, four-door Kia Optima.      The LAPD later determined - that

Pinion was driving the Kia Optima.

      8.    Later the same day, Norma Pomposo ("Pomposo"),

believed to be the sister of Pinion, received a telephone call

from Douglas Pinion, believed to be the brother of Pinion and

Pomposo.    Douglas Pinion told Pomposo-that Pinion had just

barged into his house, slammed the door, and told no one to open

it.   Douglas Pinion also told Pomposo that Pinion had told

Douglas Pinion that HOPKINSON had just shot someone.          Pinion

a pparently then gathered her belongings and fled the home.

      9.    On July 7, 2010, the Los Angeles County District

Attorney's Office filed a felony complaint charging HOPKINSON


                                    3
 Case 2:20-mj-01136-DUTY Document 1 Filed 03/12/20 Page 5 of 7 Page ID #:5




with one count of murder, in violation of California Penal Code

Section 187(a), and three counts of attempted murder, in

violation of California Penal Code Sections 187(a) and 664.           On

the same date, a fully extraditable felony warrant was issued by

the Superior Court of the State of California, County of Los

Angeles, for HOPKINSON, warrant number LACBA37325801, based on

the charges in the felony complaint.       An amended complaint was

later filed on July 28, 2010, adding charges against Pinzon as

well.

        10.   Zn approximately early July 2010, Pomposo received a

telephone call from Pinzon..     Pinzon explained that she had been

driving her car with HOPKINSON when HOPKINSON shot and killed

someone.      Pomposo shared the information with her husband David

Pomposo, a Los Angeles County Sheriff's Deputy, but David

Pomposo was unable to find any information about the shooting.

     11.      On or about July 22, 2010, Pomposo told the LAPD that

she was told by Pinzon that HOPKINSON and Pinzon were "on the

run" from the police.     Pinzon begged Pomposo for money to help

HOPKINSON and Pinzon escape to Nevada.       According to Pomposo,

Pinzon arranged to have her gray Kia Optima painted white to

avoid detection by law enforcement.

     12.      On or about September 2, 2010, Pomposo advised the

LAPD that she had been contacted by Jasmine Cifuentes

("Cifuentes"), believed to be the daughter of Pinzon.          Cifuentes

requested approximately $450 from Pomposo to send to Pinzon to

help Pinzon and HOPKINSON get to Honduras.        Pomposo believed




                                    4
 Case 2:20-mj-01136-DUTY Document 1 Filed 03/12/20 Page 6 of 7 Page ID #:6




from her conversation with Cifuentes that HOPKINSON and Pinzon

were in Tijuana, Mexico and, later, in Honduras.

        13.   On or about December 23, 2010, Pomposo advised the

LAPD that Pinion had left .HOPKINSON and returned to her native

country of Guatemala.      Pomposo further advised that HOPKINSON

remained in Honduras.

        14.   In approximately February 2016, the FBI Legal Attache

in San Salvador, El Salvador received information from the

United States Department of State that an .individual named

"Hilton Humberto Hopkinson Castellanos" applied for a job at the

United States Embassy in Honduras at some point in the recent

past.    A photo on the Honduran identification card included with

this job application appeared to be similar in appearance to

photos of HOPKINSON previously obtained by the LAPD.          In

addition, the date of birth (March 15, 1992) listed on the

curriculum vitae submitted with this job application is the same

as HOPKINSON's date of birth.      Thus, based on these facts, I

believe that "Hilton Humberto Hopkinson Castellanos," believed

to be residing in Honduras in or about February - 2016, is the

same person as HOPKINSON.

     15.      On or about November 25, 2016, a Provisional Arrest

Warrant was obtained in Guatemala for the arrest of Pinion.

Pinion was located and arrested on November 26, 2016, in the

municipality of San Miguel Petapa, Guatemala.

     16.      More recently, on April 17, 2019, the LAPD received

information from a concerned citizen in Honduras about

HOPKINSON.      The concerned citizen advised that HOPKINSON was


                                    5
 Case 2:20-mj-01136-DUTY Document 1 Filed 03/12/20 Page 7 of 7 Page ID #:7




located in Honduras and that HOPKINSON may travel to Guatemala.

The concerned citizen recognized HOPKINSON from a photo of

HOPKINSON listed on the LAPD's website.

                               CONCLUSION

     17.    For all the reasons described above, I believe there

is probable cause to believe that HILTON HOPKINSON has violated

Title 18, United States Code, Section 1073 (Unlawful Flight to

Avoid Prosecution).




                                     DUS IN B. DRACE
                                     Special Agent
                                     Federal Bureau of Investigation

Subscribe   to anti sworn before
me this ~     y of March 2020..


ON RABLE JO~iN E. MGDERMOTT
N TED STALES MAGISTRATE JUDGE
